*555OPINION.
Morris:
This appeal raises the following questions: Whether salary for the year 1920 credited to the taxpayer on the books of the corporation was constructively received by him in that year, and if not, whether he realized income in 1921 upon the acceptance of stock in liquidation of a portion of that salary? The first question was decided adversely to the Commissioner in the Appeal of Walter L. Hopkins, 2 B. T. A. 549.
The facts affecting the second issue are almost parallel to those in the Appeal of A. L. Englander, 1 B. T. A. 760, in which .we held that the acceptance by an employee of no par value shares of stock in consideration for settlement of amounts credited to such employee on the books of the corporation for unpaid salary and for cash advanced to the corporation does not result in taxable income to the employee unless such shares have been converted into cash or have a readily realizable market value. That decision is decisive of this appeal.
Aeundell not participating.